DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
In that response, claims 1, 18, 65, and 66 were amended.  In the reply filed on October 30, 2020, Applicant elected without traverse of Group I, the species of dendritic network as the core scaffold, thiopropionate as the functional group, nanoparticle, diazeniumdiolate as NO donor, and covalent bonding.  In view of the art cited below, Keefer, the species election requirement with respect to microparticles is withdrawn (claims 15 and 70).  Claims 1, 6-18, and 65-74 are treated on the merits in this action.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Amendments
Claims 1 and 65 show changes based on the amendment filed 10/13/2021, which was not entered (Office action, 11/08/2021).  The current amendment appears substantively consistent with the last-entered claims (filed 10/13/2021) however, and filed with a request for continued 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 7, 9-15, 17, 18, 65-68, 70, 72, and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keefer (WO 95/24908A1).
Regarding claims 1, 7, 9-15, 17, 18, 65-68, 70, 72, and 74, Keefer teaches administration of nitric oxide by a nitric oxide delivery means comprising a restenosis-ameliorating or therapeutically/prophylactically effective amount of a polymer to which is bound a nitric oxide-releasing N2O2- functional group or a compound comprising a nitric oxide-releasing N2O2- functional group (abstract; see title; p.9 ll.4-17, p.10 l.3-p. 11 l.26, p.17 l.28-p.18 l.17, Example 2, p.22 ll.4-20, Example 5, p.24 ll.20-33; claims 1, 2, 5, 9, 14, 15, 18-20, 41-59, 65).  The nitric oxide-releasing N2O2- functional group is preferably complexed with a secondary amine (p.11 ll.8-16).  Suitable polymers include starburst dendrimer (p.15 ll.30-33, p.16 ll.3-4; claims 62, 63, 65).  The nitric oxide-releasing N2O2- functional group is incorporated into a “polymeric matrix” or attached to an atom in the backbone of the polymer (p.9 ll.3-4, p.17 ll.30-36).  Applicant has not defined “core scaffold”, and Keefer’s “polymeric matrix” is considered a core scaffold.  Also, the nitric oxide delivery means can take the form of microparticles and microsphere (e.g., p.7 ll.8-14) as in present claims 15 and 70.  The N2O2- groups may be attached to small peptides that mimic the recognition sequences of ligands for receptor for localized effect (p.9 ll.18-27), or attached to protecting groups that is selectively cleaved by enzymes specific to tumors, etc. (p.10 l.30-p.11 l.3).  
Keefer does not specifically disclose an example nitric oxide-releasing particle comprising a nitric oxide donor and a core scaffold wherein the nitric oxide donor is prepared from a secondary amine of the core scaffold such that the donor is bound through the nitrogen atom of the secondary amine and wherein the core scaffold comprises a dendritic network as recited in claims 1 and 65.  However one of ordinary skill in the art at the time of the invention prima facie obvious to prepare such a particle because Keefer teaches incorporating nitric oxide-releasing N2O2- functional group that are bound to starburst dendrimers.  

Claims 1, 6, 7, 9-15, 17, 18, 65-68, 70, 72, and 74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keefer (WO 95/24908A1) as applied to claims 1, 7, 9, 10-12, 14, 15, 17, 18, 65-68, 70, 72, and 74 above, and further in view of Hermann (US 2006/0095120).
Keefer does not expressly discuss hyperbranched dendritic networks as in claim 6.
Hermann however teaches using hyperbranched dendritic polymer to form polymeric layers containing at least one nitric oxide donor (title; abstract; paras.0014, 0021).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Keefer with that of Hermann.  The modification would have been obvious to one of ordinary skill in the art at the time the invention was made because Hermann teaches that hyperbranched dendritic polymers are suitable for forming implantable medical devices that release nitric oxide into the vasculature (abstract; paras.0006-07).

Claims 1, 7-18, and 65-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keefer (WO 95/24908A1) as applied to claims 1, 7, 9-15, 17, 18, 65-68, 70, 72, and 74 above, and further in view of Bosman (Bosman, A.W., et al., About Dendrimers: Structure, Physical Properties, and Applications, Chem. Rev. 1999, 99, 1665-1688).
Keefer does not specifically disclose nanoparticulate dendritic network comprising polypropyleneimine dendrimer as in claims 16, 69, 71, and 73.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Keefer with that of Bosman.  The modification would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because Bosman teaches that poly(propylene imine) dendrimers polymers are suitable for medicinal delivery due to its stability and amplified substrate binding (pp.1676-80).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-18, and 65-74 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-18, and 65-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-11 of U.S. Patent No. 9238038. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to nitric oxide-releasing macromolecule specifically including a dendrimer, comprising a NO donor structure that is a diazeniumdiolate.  The ‘038 patent further recites at least two different NO donor structures, and therefore anticipates the present claims.

Claims 1, 6-18, and 65-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 11124476. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to nitric oxide-releasing macromolecule specifically including a dendrimer, comprising a NO donor structure that is a diazeniumdiolate.  The ‘476 patent further recites at least two different NO donor structures, and therefore anticipates the present claims.

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615